DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 20140202795, hereinafter referred to as “Simmons”) in view of Conxtech portable tower 2012 youtube video dated Feb 03, 2012, hereinafter referred to as “Conxtech 2012 video”), and further in view of Zavitz (US 9032677, hereinafter referred to as “Zavitz”).
 Regarding claim 20, Simmons discloses an apparatus for supporting one or more pipes (Fig. 1, pipe-support system 20 supporting pipes in levels), comprising: a first tower, and a second tower (see annotated figure B below), wherein: each tower includes four vertical columns connected by a closed beam assembly includinq a pair of transverse beams and a pair of lonqitudinal beams (closed beam assembly is the 4 I beams combined, in which two of I-beams are in transverse direction, and two of I-beams are in longitudinal direction in annotated figure A below) via biaxial moment connection collars (see annotated figure B below), the closed beam assembly 5forming a first pipe support tier along a primary pipe support axis spanning both of the first and second towers (see annotated figure B below), 






Annotated Figure A of Fig. 1 of Simmons

    PNG
    media_image1.png
    805
    1157
    media_image1.png
    Greyscale

Annotated Figure B of Fig. 1 of Simmons

    PNG
    media_image2.png
    836
    1173
    media_image2.png
    Greyscale

However, Simmons fails to disclose none of the columns in the first tower is connected to a column of the second tower by a biaxial moment connecting collar, none of the beams in each closed beam assembly are interconnected by a horizontal beam, and each tower has a height which is no more than four times a spacing distance between the first tower and the second tower. 

However, Conxtech 2012 video at least implicitly or inherently teach none of the columns in the first tower is connected to a column of the second tower by a biaxial moment connecting collar, none of the beams in each closed beam assembly are interconnected by a horizontal beam (each stand-alone tower of Conxtech 2012 is independently and distinctly supported without any biaxial moment connecting collar, nor any horizontal connecting beam to any potential adjacent tower erected next to the tower shown,  screen captures taken from Conxtech 2012 youtube video below).  
Screen capture A (at 4:05 min) from Conxtech 2012 youtube video

    PNG
    media_image3.png
    874
    1150
    media_image3.png
    Greyscale

Screen capture B (at 2:06 min) from Conxtech 2012 youtube video

    PNG
    media_image4.png
    864
    1078
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Simmons by Conxtech 2012 video based on the following rationale:  Because the vertical columns 24 are arranged continuously covering an extended linear distance (see Fig. 1) according to Simmons, thus vertical/ height adjustment may be critical when the foundations/ground supports 36 are being placed on sections of the ground that may be uneven, elevated or subsided. Therefore, it can be deduced that stand-alone modular tower taught by Conxtech 2012 video through duplication, can form extra adjacent stand-alone towers, further adapted for supporting long pipe sections as pipe rack support of Simmons so as to maintain improved leveling of the pipe support axis even when particular spots/ locations has uneven ground, since by creating a gap or distance between adjacent towers would skip over placing foundations/footings in regions of uneven ground or deviations in height.  In addition, as evidenced by the presence of large number of people standing on the modular rectangular tower at the same time shown in the ConXtech 2012 video, removing the connecting I-beams between adjacent tower sections as taught by Simmons would not be an issue for maintaining overall pipe rack structural stability in view of the teachings from ConXtech 2012 video for the modular stand-alone tower. 
Meanwhile, Zavitz teaches each tower has a height which is no more than four times a spacing distance between the first tower and the second tower (Fig. 2, each tower comprising four foundations 20 supporting four legs 30, appear to have a height (as measured from bottom of footing 20 to top of leg 30) no more than four-times of spacing distance between the two towers shown). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify combined teachings of Simmons, and Conxtech 2012 video by Zavitz based on the rationale as follow: Zavitz expressly teaches in col. 5, lines 64-67 the following: “This additional space allows for even greater adjustment of the support 40 in the vertical direction. The vertical adjustment may be critical when the foundations 20 are being placed on ground that may be uneven.” Based on above, it can be further deduced that the separate and distinct multiple sections (i.e. separate towers) for supporting one long pipe section as taught by Zavitz would be beneficial to be modified to be adapted to pipe rack of Simmons modified by Conxtech 2012 video so as to maintain improved leveling of the pipe support axis even when particular spots/ locations has uneven ground, by having a gap between towers as taught by Zavitz. 
Regarding claim 29, Simmons discloses wherein each tower has a longitudinal dimension parallel a transport path (length of extending i-beam for tower along fluid transport path in annotated figure A above).  
However, Simmons fails to disclose and the longitudinal dimension is approximately equal to the spacing distance between the first tower and the second tower.   
However, Zavitz teaches the longitudinal dimension is approximately equal to the spacing distance between the first tower and the second tower (Fig. 2, length of horizontal strut 150 in extending direction is longitudinal dimension, which appears to be approximately equal to the spacing distance between the two towers shown in figure (note: each tower comprising of four foundations 20 supporting four legs 30)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify combined teachings of Simmons, and Conxtech 2012 video by Zavitz based on the rationale as follow: Zavitz expressly teaches in col. 5, lines 64-67 the following: “This additional space allows for even greater adjustment of the support 40 in the vertical direction. The vertical adjustment may be critical when the foundations 20 are being placed on ground that may be uneven.” Based on above, it can be further deduced that the separate and distinct multiple sections (i.e. separate towers) for supporting one long pipe section as taught by Zavitz would be beneficial to be modified to be adapted to pipe rack of Simmons and Conxtech 2012 video combined, so as to maintain improved leveling of the pipe support axis even when particular spots/ locations has uneven ground, by having a gap between towers as taught by Zavitz. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 20140202795, hereinafter referred to as “Simmons”) in view of Conxtech portable tower 2012 youtube video dated Feb 03, 2012, hereinafter referred to as “Conxtech 2012 video”), and further in view of Zavitz (US 9032677, hereinafter referred to as “Zavitz”), as applied to claim 20 above, and further in view of NEHRP Seismic Design Technical Brief No. 2, “Seismic Design of Steel Special Moment Frames: A Guide for Practicing Engineers” publication date: June 2009 by Ronald Hamburger et al. (publication series number: GCR 9-917-3), hereinafter referred to as “NEHRP”).

Regarding claim 30, Simmons fails to disclose wherein each tower includes a reduced beam section as part of a special moment frame. 

However, NEHRP teaches wherein each tower includes a reduced beam section as part of a special moment frame (NEHRP: page 12, Figure 3-2 of a reduced beam section connection as part of special moment frame). 

It would have been obvious to modify the combined inventions of Simmons and Conxtech 2012 video and Zavitz by NEHRP based on the rationale for seismic resistance benefits of the special moment frames taught in NEHRP, as described in page 1, paragraph 1: “Structural steel special moment frames often are used as part of the seismic force-resisting systems in buildings designed to resist earthquakes with substantial inelastic energy dissipation. ……  These moment-resisting frames are called Special Moment Frames because of these additional requirements, which improve the inelastic response characteristics of these frames in comparison with less stringently detailed Intermediate and Ordinary Moment Frames.” 

Response to Arguments
Applicant’s arguments alongside amendments with respect to claim(s) 1, 5-11, 13, 14, 18, 19, 21-23, 27 and 28 are persuasive, thereby rejections thereof have been withdrawn.   
However,  arguments presented in page 10 of applicant remarks directing to Simmons teaching permanent erection of pipe rack versus Conxtech 2012 video depicting portable tower temporary foundation, is deemed not persuasive based on the following:   (a) the differentiation between permanent erection and temporary foundation of the tower apparatus /pipe rack system appear to be “intended use” features which are not claimed in pending claim 20 (note: there are no features directing to the foundation and the ground), and therefore outside the claimed scope;  (b) regardless of whether the tower apparatus/modular pipe rack system is being permanently or temporarily mounted to the ground, the rest of the tower apparatus components/structures for either (permanent or temporary) configuration remain the same, and thus according to various exemplary rationales discussed in MPEP 2143, it would have been obvious to try the temporary tower taught in 2012 video to modify the permanent pipe rack of Simmons based on rationale that the known work in one field of endeavor prompting variations of it for use in another similar field, when the end result is predictable. 
Allowable Subject Matter
Claims 1, 5-9, 21-23, and 27 are allowed.
Claims 10, 11, 13, 14, 18, 19 and 28 are also allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simmons (US 9109874B2) describes a concrete footing for anchorably supporting a pipe-rack support frame structure.  Kee (KR20160108750A) discloses a pipe rack support structure with precast SRC columns and beams.  Reyes (US 20180125231) discloses a stackable pipe rack which can be detached and attached on-site allowing for efficient shipping.   Oleksandrovych (WO2018026342A1) discloses a modular scaffolding frame structure having non-linear path. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632   
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632